     Case: 3:20-cv-00814-wmc Document #: 66 Filed: 09/07/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


Brian Radecki
and Amy Radecki,

                 Plaintiffs,
                                                                      Case No. 20-cv-814
       v.
National Fire & Marine Insurance
Company, Ironshore Specialty
Insurance Company, National Fire
& Marine Insurance Company as
administered by Medpro Group Company,
Gundersen Clinic Professional
Liability Insurance Plan,
Gundersen Clinic, Ltd,
and Katherine Dahl,

                 Defendants.


 ORDER GRANTING THE JOINT MOTION FOR PERMISSION TO USE
       RECORDS OF LILLIAN RADECKI SUBJECT TO THE
 CONFIDENTIALITY AND PROTECTIVE ORDER ENTERED ON 3/31/21
                       IN THIS CASE


            1.   On 3/31/21 this Court entered a Confidentiality and Protective Order in this case
regarding dissemination of documents and information about Lillian Radecki, a non-party, in
this case. (Doc. 37)
            2.   On 3/31/21 this Court also entered an Order allowing certain records concerning
 Lillian Radecki to be distributed to counsel subject to the Protective Order and further
 instructed counsel to move for a wider release of the records within the confines of this case if
they so choose. (Doc. 38)
            3.   As the result of a status conference on 7/29/21 this Court set forth a procedure to
consider the additional use and distribution of the records of Lillian Radecki. That procedure
 required the parties herein to identify which documents they wish to use to Lillian Radecki's
attorney, Kurt Knuesel, and for Attorney Knuesel to set forth any objections his client has to the
 use of such records. (Doc. 58)
    Case: 3:20-cv-00814-wmc Document #: 66 Filed: 09/07/21 Page 2 of 2




         4.       The process set forth by this Court has occurred and the attorneys for the parties
and Attorney Knuesel have attempted to resolve any disagreements. (Doc. 64)
             5.   The parties herein have brought a Joint Motion for Permission to Use Records
related to Lillian Radecki within the confines of this case and subject to the terms of the
Protective Order. (Doc. 63)
         6.       Lillian Radecki, by her attorney, has filed no further argument within the time
required by this Court.
             7.   Based upon the Joint Motion and the Fourth Declaration of William W. Smoler
this Court grants the following Order:


                  The parties herein may use the school records and medical records that they have
                  received pursuant to Court Orders in Docket #s 43 and 61 (Gundersen Health
                  System behavioral and health records), 44 (The Therapy Place of La Crosse, LLC
                  records), 45 (Franciscan Skemp Mayo) and 53 (La Crescent-Hokah School
                  District), except for school records marked LCH 1-65. Consistent with paragraph
                  7(b) of the Protective Order, these records may be provided to the parties (2), the
                  Court and its personnel (3), court reporters and recorders (4), contractors (5),
                  consultants and experts, upon signing an Agreement to be Bound by the
                  Protective Order (6), witnesses at depositions (7) and others by consent (8).




Dated this   L f/-:t   day of S~~B&_ 2021.




The Honorable Stephen L. Crocker
